Citation Nr: 1428210	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  09-25 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Marotta

INTRODUCTION

The Veteran served on active duty from May 1987 to September 1987 and January 1989 to April 1990. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In April 2014, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans' Law Judge.  A transcript of the proceeding is associated with the claims file.  The Veteran's representative submitted additional evidence with a waiver of RO consideration at the hearing.


FINDINGS OF FACT

1.  A January 2003 rating decision denied service connection for a personality disorder; the Veteran did not appeal that decision and it became final. 

2.  Evidence received since the January 2003 rating decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disability.


CONCLUSIONS OF LAW

1.  The January 2003 rating decision that denied service connection for a personality disorder is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the January 2003 rating decision is not new and material, and the claim for service connection for an acquired psychiatric disability is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

For claims that have been finally denied, VA must inform the claimant of the unique character of the evidence that must be presented to reopen that claim.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The Secretary must provide the claimant with notice of what evidence is necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  The duty to notify was satisfied via a letter sent to the Veteran in July 2008.

The Veteran was not afforded a VA examination, however, VA is not required to provide a medical examination to a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  38 C.F.R. § 3.159(c)(4)(C)(iii); Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. 

II.  New and Material Evidence

In general, RO decisions that are not timely appealed are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  However, if new and material evidence is presented or secured to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Id. 

New evidence is defined as existing evidence that was not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The Veteran's claim for service connection an acquired psychiatric disability was denied in a January 2003 rating decision.  The RO found that the Veteran's personality disorder was considered to be a congenital or developmental defect unrelated to military service and therefore not subject to service connection.  The Veteran did not appeal the January 2003 rating decision and it became final. 

Evidence of record at the time of January 2003 rating decision included the Veteran's service treatment records, copies of letters of recommendations and certificates of recognition and the Veteran's statements.  

Evidence received since the January 2003 rating decision includes VA and private treatment records, a letter from social services, Social Security records, certificates of recognition, and the Veteran's statements.  This evidence, aside from the certificates of recognition, was not of record at the time of the prior final rating decision, and therefore, is new.  However, none of these records establish that any current psychiatric disability is related to service or that the Veteran was treated for an acquired psychiatric disability that may be subject to service connection in service or within one year of discharge.  

Although the Veteran stated in his substantive appeal that he was treated at a psychiatric facility while stationed in Germany from 1989 to 1990, this evidence is not new and was considered in the January 2003 rating decision.  

VA treatment records dated October 2013 note that the Veteran sought clarity about his personality disorder diagnosis at discharge.  The doctor noted that the Veteran could have a tendency toward interpersonal challenges, that the Veteran's statements tended to have a fixated quality and that it was difficult to shift the conversation to pragmatic questions.  The doctor noted that "it is not clear to me that [the Veteran] has a diagnosable clinical syndrome at this point."  The doctor noted that he could not currently diagnose the Veteran with a specific personality disorder, "though the fixated quality of his statements are theoretically consistent with the inflexibility emblematic of the general class of personality disorders."  

During the Veteran's April 2014 Board hearing, the Veteran's representative argued that the October 2013 VA records tend to show that the Veteran has psychosis, however, none of the evidence received since the January 2003 rating decision include a psychosis diagnosis or indicate that the Veteran had a diagnosis of psychosis within one year of his separation from service.  

The letter from social services noted that an Army psychiatrist "apparently recommended" to the Veteran's Command that he be discharged.  The letter notes that despite letters of recommendation from the Veteran's chain of command, he was discharged.  

VA treatment records dated June 2005 showed adjustment order with depressed mood and mood disorder, not otherwise specified were ruled out in.  Records dated January 2009 note no prior mental health treatment.  Records from May 2009 include an Axis I diagnosis of unemployment.  

Social Security disability records note that the Veteran was denied disability in August 2009 because the medical evidence was insufficient to establish a diagnosis.  An April 2011 decision found that psychological testing performed in March 2012 showed the Veteran's overall intellectual ability was adequate and that he is able to complete his usual activities and remember and follow basic instructions. 

The Board finds that these records are not material in that they do not relate to an unestablished fact and that evidence, combined with VA assistance and other evidence of record, would not raise a reasonable possibility of substantiating the claim.  See Shade, supra.  The recently submitted evidence does not establish that the Veteran has an acquired psychiatric disability.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case of whether the Veteran has a currently diagnosed psychiatric disability related to his service falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The presumption of credibility does not apply where a fact asserted is beyond a person's competency.  Jones v. Brown, 12 Vet. App. 383 (1999).  Thus, the Veteran's statements do not constitute new and material evidence. 

In sum, the evidence received raises no reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disability.  Thus, it is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.

ORDER

New and material evidence not having been received, the application to reopen a claim for service connection for a psychiatric disability is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


